Judgment, Supreme Court, New York County (Richard Failla, J.), rendered November 29, 1988, convicting defendant, after a jury trial, of grand larceny in the fourth degree and sentencing him, as a second felony offender, to an indeterminate prison term of IV2 to 3 years, unanimously affirmed.
Defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence. Defendant’s various challenges to the prosecutor’s summation were unpreserved in a timely manner by appropriate objection, and are waived for review as a matter of law (CPL 470.05 [2]). We decline to review in the interest of justice. Concur—Sullivan, J. P., Rosenberger, Ellerin, Ross and Smith, JJ.